COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 July 2, 2015
                              No. 10-14-00403-CR
                              CASEY LEE TILLISON
                                      v.
                              THE STATE OF TEXAS
                                       
                                       
                        From the 40[th] District Court
                              Ellis County, Texas
                            Trial Court No. 36116CR
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issue raised and finds that there is error in the trial court's judgment of December 4, 2014.  Therefore, the judgment of the trial court is modified to delete the fine imposed in the amount of $ 2,500.  As modified, the judgment of the trial court is affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk